Citation Nr: 1709884	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  15-05 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability, to include as secondary to back disability.

3.  Entitlement to service connection for a tail bone disability.

4.  Entitlement to service connection for scar, residual of cyst removal.

5.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to September 1981 with additional service in the Reserve with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from September 1980 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in San Diego, California.

The Board issued a decision in March 2016 that denied the Veteran's claims of service connection for back disability, neck disability, tail bone disability and scar, residual of cyst removal.  The Veteran appealed the March 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion for Remand (Joint Motion) requesting that the Court vacate and remand that portion of the Board's March 2016 decision that denied service connection for back disability, neck disability, tail bone disability and scar, residual of cyst removal.  The Court issued an Order in December 2016, granting the Joint Motion and remanding the case to the Board for further proceedings consistent with the Joint Motion.

In March 2016, the Board also remanded the claim of service connection for migraine headaches for additional development.  The case has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159 (2016).

The December 2016 Joint Motion notes that VA's duty to assist may not have been satisfied in light of the Board's finding in March 2016 that that the Veteran's Reserve records were incomplete.  38 C.F.R. § 3.159(c)(2).  In this regard, the Board remanded the claim of service connection for migraine headaches in March 2016 to obtain the Veteran's Reserve service records.  Reserve service records were obtained and associated with the claims file in April 2016 while the case was on remand to the RO.  However, the Joint Motion points out that the Veteran's service treatment records may not be complete as they indicate he received x-rays in service but there is only a bare radiological reports insert in the service treatment records.  Therefore, an additional search for service treatment records, including any radiological reports, should be made.

A June 2012 report of contact reflects that the Veteran reported that he received treatment through the San Diego VA Medical Center (VAMC) and Long Beach VAMC for his neck and back conditions since 2004.  However, the earliest VA treatment records associated with the claims file are dated August 2006.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the AOJ should ensure that the Veteran's complete VA treatment records are obtained from the VAMCs in San Diego and Long Beach, California.

Additionally, the record reflects that the Veteran suffered a back and/or neck injury at work sometime in 2000 or 2006.  Concerning this, the Board notes that there are conflicting statements in the record regarding the time and the nature of this injury.  Similarly, the Veteran identified multiple dates for a private surgical procedure that fused his cervical spine.  The December 2016 Joint Motion notes the record variously supports the procedure taking place in 1987, 1991, 2000, 2001, 2002, 2004 or 2005.  Specifically, the Veteran indicated that he had a plat put in his neck at the University of California Irvine (UCI) Medical Center in 1987 and he was treated for back and plat in the neck at the Mission Hospital in 1991.  However, he reported during a December 2013 VA examination that he had a cervical spine surgery to remove bone spurs in 2000 at UCI following a work-related injury in 2000 and had a C5/6/7 fusion procedure in 2001.  A December 2015 letter from his private physician, however, indicates that the Veteran had a work-related injury that resulted in a worker's compensation claim in 2006.  Therefore, in order to ascertain the accurate timeline of the events relating the Veteran's back and neck conditions, any worker's compensation determinations, or any corresponding medical or employment records are clearly relevant to the Veteran's claims on appeal, and should be obtained and associated with claims file.  38 C.F.R. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Finally, the Veteran has reported that he has received disability benefits from the Social Security Administration (SSA).  Although it appears that the SSA claim was based on his heart condition, in light of the Veteran's conflicting statements in the record as to treatments he received, it would be beneficial to obtain any and all outstanding treatment records that are possibly relevant to the claims on appeal.  Thus, a request for his Social Security records, including all medical records that were used as the basis for that decision, should be made before a decision on the merits of the Veteran's claims can be reached.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2) (2016); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

With regard to the claim for migraine headaches, in its March 2016 remand, the Board instructed that the Veteran should be provided a VA examination.  A May 2013 VA examiner offered an opinion that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated the following rationale:

This pt [(patient)] had a previous Rating Decision dated 7/22/2013 that denied service connection for his claimed headaches, citing the fact that evidence does not show a disability that is linked to a disease, event, or injury that happened in or caused by or aggravated in service.  Therefore, service connection for headaches is denied.  For this ratings decision, his C-file [(claims file)] and all prior available medical records were reviewed and vetted.  The pt has since filed an appeal for this claim.  However, the evidence on record, including VBMS, is silent for any new or material evidence to establish a nexus between his current claimed symptoms and any injury during active service, ACDUTRA and/or INACDUTRA, or aggravation (made  permanently worse by) by the Veteran's active service or any periods of ACDUTRA.  Therefore, this examiner is in concurrence with the original ratings decision.

The Board finds this VA medical opinion inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a veteran with an examination in a service connection claim, the examination must be adequate).  It is unfortunate the VA examiner merely cites the rating decision on appeal and provides no medical insight as to the etiology of the claimed headaches.  The opinion is conclusory and does not provide the necessary underlying medical explanation as to why the evidence of record does not establish a nexus between the Veteran's current claimed symptoms and his service.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  In particular, the VA examiner does not address any medical evidence in the record, including a June 1983 in-service examination showing the Veteran's complaint of "severe or frequent headaches," which is highly relevant to the issue at hand.

Furthermore, no examination was undertaken with regard to the Veteran's headaches disorder.  To that effect, the May 2013 VA examiner noted in a November 2016 addendum that "[a] headache DBQ was not completed, because the evidence on record, including VBMS, was silent for any new or material evidence to establish a nexus between his current claimed symptoms and any injury during active service, ACDUTRA and/or INACDUTRA, or aggravation (made permanently worse by) by the Veteran's active service or any periods of ACDUTRA."  AOJ compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the case must be remanded again for the RO to obtain a new VA examination.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make another attempt to obtain additional service treatment records, including making a request for all records of radiological reports.  If unable to locate, properly notify the Veteran pursuant to 38 C.F.R. § 3.159 (e).

2.  Obtain any outstanding VA treatment records dated from 2004 to the present from the VAMCs in San Diego and Long Beach, California and any associated outpatient clinics dated.  All records and/or responses received should be associated with the Veteran's claims file.

3.  Contact the SSA and request the Veteran's Social Security disability benefits records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file. If no records are found and additional requests for SSA records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

4.  After obtaining any necessary information, to include any needed authorization forms, from the Veteran, contact the appropriate agency to obtain a copy of all determinations associated with any claim for worker's compensation benefits, as well as all medical and employment records relied upon in making the determination(s), in regard to the Veteran's occupational back/neck injury that occurred either in 2000 or in 2006.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  Schedule the Veteran for an appropriate VA examination by a suitably qualified examiner to ascertain the nature and etiology of the Veteran's claimed migraine headaches.  The claims file must be made available for review and the examiner must indicate that a review was conducted.  

Following review of the claims file, with consideration of the Veteran's lay statements in detail, the examiner should provide the following opinions:

a) diagnose all current headache disorder

b) identify the earliest manifestations of any headache disorder

c) provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current headache disability is the result of any injury during active service, ACDUTRA and/or INACDUTRA, or was aggravated (made permanently worse) by the Veteran's active service or any periods of ACDUTRA.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence, both for and against the claim, is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Any opinion expressed should be accompanied by a complete rationale that is specific to the Veteran.

6.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal taking into consideration any newly acquired evidence.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

